Exhibit 10.12

 

[ex10-12_001.jpg]

 

Effective Date: 02/03/2020

 

SAM’S CLUB GROCERY



MERCHANDISE AGREEMENT

General Supplier Information

 

Agreement Number: SAP Supplier Number: Supplier ID: Category: 607499-64-2
1400560216   44-Frozen Foods

 

Specialty Group: None

 

Company Legal Name: Ittella International LLC

 

Doing Business As: STONEGATE FOODS INC

 

Legal Entity: Corporation

 

Taxpayer Identification Number ( TIN ): XX-XXX5710

 

Company Contacts   Supplier Agreement Accepted By: Al Galletti Phone:
15624084829 CEO/President: Sam Galletti Phone: (562)602-0822 CFO: Stephanie
Dieckmann Phone: (562)602-0822

 

Corporate Address Remit Address Address Line 1: 6305 ALONDRA BLVD Address Line
1: 6305 ALONDRA BLVD Address Line 2: Address Line 2: City: PARAMOUNT City:
PARAMOUNT State: CA State: CA Zip: 90723-3750 Zip: 90723-3750

  

The Supplier Agreement detailed below has been accepted on behalf of the
supplier by: 

Al Galletti - (RLID : 6vf2l12 ) 

 



1

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020



 

SUPPLIER AGREEMENT

 

(Standard Terms and Conditions for Suppliers)

 

This Supplier Agreement, (“Agreement”) is between supplier indicated on the
GENERAL SUPPLIER INFORMATION form that is part of the supplier registration
process (“Supplier” or “you”) and Walmart Inc., and its direct and indirect US
and Puerto Rico operating subsidiaries (collectively, “Company””). This
Agreement consists of (1) these Standard Terms and Conditions for Suppliers
(“Terms and Conditions”), (2) the Company policies and guidelines referenced in
this Agreement; (3) the Appendix and any Schedule(s) attached hereto and (4)
Company’s minimum requirements and Standards for Suppliers posted at
http://corporate.walmart.com/suppliers/minimum-requirements and
http://corporate.walmart.com/sourcing-standards-resources, each as may be
amended from time to time by Company (collectively, the “Standards”), each of
which is incorporated in this Agreement.

 

BY CLICKING “I ACCEPT” AND “SUBMIT” BELOW, BY OFFERING TO SELL, SELLING, OR
DELIVERING ANY MERCHANDISE TO COMPANY OR ITS CUSTOMERS, INCLUDING THROUGH ANY
COMPANY WEBSITE OR APPLICATION, OR PROVIDING DIRECT SHIP SERVICES ON BEHALF OF
COMPANY, YOU AGREE THAT YOU HAVE READ AND UNDERSTAND AND AGREE TO BE BOUND BY
ALL TERMS AND CONDITIONS OF THIS AGREEMENT WITHOUT CHANGE. YOU FURTHER REPRESENT
AND WARRANT THAT (1) ALL THE INFORMATION YOU PROVIDE AS PART OF THE REGISTRATION
PROCESS WILL BE ACCURATE AND COMPLETE AND (2) IF YOU ARE EXECUTING THIS
AGREEMENT ON BEHALF OF AN ENTITY, YOU HAVE THE REQUISITE RIGHT, POWER, AND
AUTHORITY TO ENTER INTO THIS AGREEMENT ON BEHALF OF THE ENTITY YOU REGISTER AS
SUPPLIER.

 

By clicking the “I ACCEPT” button below, you understand that execution of this
Agreement by both Supplier and Company does not impose on Company any obligation
(and Company has no obligation) to purchase or take delivery of Merchandise (or
to enable the sale or delivery of Merchandise to any customer) or to use any
services of Supplier.

 





2

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020



 

STANDARD TERMS AND CONDITIONS

 

1. DEFINITIONS. As used in this Agreement or any Order (defined below), the
following capitalized words shall have the meanings set forth below: 

(a) “Account” means any right to receive payments arising under this Agreement.

(b)”Authorized Buyer” means any buyer or category lead (or successor or
equivalent titles) of Company assigned to the category/department corresponding
to the purchased Merchandise.

(c) “Change of Control” of Supplier means an event by which any person or
entity, other than person(s) or entity(ies) having Control of Supplier as of the
Effective Date, acquires Control of Supplier. “Control” means having direct or
indirect power to direct, or cause the direction of, the management and policies
of an entity, whether through the ownership of voting securities (even if less
than majority ownership), contract, or otherwise. 

(d) “Content” means product images, product descriptions, Supplier name, logo,
trademarks, service marks, copyrights, trade dress, and other information and
materials, and content for marketing and promoting Merchandise in connection
with Company’s marketing of the Merchandise. Content also includes any product
information collected by Company from your website, or otherwise made available
to Company by Supplier (or by a third party at Supplier’s direction). 

(e) “Effective Date” means the date this Agreement becomes effective as to both
Company and Supplier.

(f) “Law” means any applicable international, foreign, or domestic law,
regulation, order or other requirement imposed or compelled by a governing or
regulatory authority having legal force (whether federal, state or local),
including any treaty, statute, common law, judicial decision, rule, regulation,
code or ordinance.

(g) “Merchandise” means all products, goods, materials, equipment, displays,
articles, and tangible items supplied by Supplier to Company within the
Territory, and all packaging, instructions, warnings, warranties, advertising
and other services included therewith.

(h) “Order” means any written or electronic purchase order for Merchandise
issued by Company through an Authorized Buyer.

(i) “Recall” means any removal of Merchandise from the stream of commerce or the
issuance of a corrective action plan or other remedial action initiated by
Supplier, a government entity, or Company.

(j) “Territory” means the United States of America, its territories and
possessions and APO/FPO military addresses.

 

2. ORDERS; CANCELLATION. Supplier shall receive Orders and send Company invoices
electronically unless otherwise agreed to by Company in writing. Supplier shall
comply with Company electronic transmission requirements set forth here
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#EDI
requirements. No Company representative has authority to order Merchandise
except an Authorized Buyer through an Order issued pursuant to and subject to
the terms of this Agreement. Supplier may ship only after receipt of an Order.
Supplier may accept an Order only as follows: (i) a written confirmation notice
to Company, if such notice is requested by Company, or (ii) shipping conforming
Merchandise in accordance with this Agreement and the Order. Supplier is
responsible for verifying the accuracy of all terms of sale on all Orders.
Supplier shall notify Company of any inaccuracies not less than twenty-four (24)
hours before shipment. If a change is necessary, no shipment is to commence
without written confirmation of the change from an Authorized Buyer. If
Merchandise ships before discovery of an error on the Order, the parties shall
confer within forty-eight (48) hours of such discovery to determine the actions
to be taken regarding the erroneous Order. Shipments made contrary to Company’s
routing instructions will be deemed F.O.B. destination (store, club or
warehouse). Supplier’s invoice, confirmation memorandum or other writing may not
vary the terms of any Order. Supplier’s failure to comply with one or more terms
of an Order shall constitute breach of this Agreement. Company may cancel all or
any part of an Order at any time before shipment.

 

3. DELIVERY TIME. THE TIME SPECIFIED IN AN ORDER FOR SHIPMENT AND/OR DELIVERY OF
MERCHANDISE IS OF THE ESSENCE OF THIS AGREEMENT. If Merchandise is not shipped
and/or delivered within the time specified, Company may, at its option and
without limitation, cancel the order and/or reject any merchandise delivered
after the time specified. Company may assess and collect reasonable damages for
any deliveries of Merchandise not received by the time specified in the Order.
Notwithstanding Company’s remedies, Supplier shall inform Company immediately of
any actual or anticipated failure to ship all or any part of an Order on the
shipment date specified. Acceptance of any Merchandise shipped after or before
the time specified shall not be construed as a waiver of any of Company’s rights
or remedies resulting from the untimely shipment.

 

4. SUPPLIER FINANCIAL INFORMATION; SUPPLIER NUMBER Supplier authorizes Company
to obtain a current Dun & Bradstreet report (or such other risk evaluation
report as may be designated by Company) for Supplier. The supplier number
assigned to Supplier in connection with this Agreement is unique and personal to
Supplier and is non-transferable. Any person other than Supplier that purports
to transact business with Company under Supplier’s vendor number will be jointly
and severally liable with Supplier for all Supplier obligations to Company
arising under this Agreement and any Order.

  

3

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020



 

5. PAYMENT TERMS; CASH DISCOUNT; AUDITS. Payment terms shall be as set forth in
Business Terms. Supplier shall comply with the Payment Process requirements set
forth https://gsm.wal-mart.com/GSM_Web/ Supplier Policies and
Requirements/#Payment Process Requirements. Company or its auditors may inspect
and audit Supplier’s financial and other account records relating to the sale
and return of Merchandise. Supplier shall provide reasonable assistance in such
audits by providing supplemental records as reasonably requested by Company or
its auditors to validate audit results.

 

6. SET-OFF. Company may recoup, set off, or credit against amounts payable to
Supplier all present and future indebtedness of Supplier to Company arising from
this or any other transaction with Supplier or any of its affiliates whether or
not related to this Agreement. Company also may establish a reserve or place a
hold on Supplier’s Account as set forth
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Reservation
of Account.

 

7. TAXES. Unless otherwise agreed, Company is purchasing Merchandise under this
Agreement for resale and will supply necessary resale certificates to Supplier
upon request. The Order price includes all taxes and fees which may be imposed
upon Supplier by a taxing jurisdiction on the sale of Merchandise under this
Agreement. The Order price does not include: (i) sales, excise or use tax for
which Company is liable upon the sale or use of the Merchandise or (ii) taxes or
fees that Supplier is required by Law to separately state on invoices to
Company. If Supplier receives a refund of any taxes included in the Order price
or otherwise collected from Company by Supplier, Supplier shall promptly pay or
credit Company the amount of the refund, including any interest.

 

8. PRICE PROTECTION; PRICE GUARANTEE AND NOTICE OF PRICE INCREASES. Supplier
guarantees its prices against manufacturer’s or Supplier’s own price decline. If
Supplier reduces its price on any Merchandise sold to Company, which Merchandise
has not yet been delivered to Company by Supplier or, if consistent with
Supplier’s practice, which Merchandise is currently in Company’s inventory
(including Merchandise on hand, in warehouses and in transit), Supplier shall at
Company’s discretion either issue a check or give Company a credit equal to the
price difference for such Merchandise, multiplied by the units of such
Merchandise to be delivered by Supplier and/ or currently in Company’s
inventory. If at a reasonably close point in time with Supplier’s sale of
Merchandise to the Company, Supplier sells or offers to any competitor of
Company any merchandise of like grade and quality at lower prices and/or on
terms more favorable than those stated on the Order, then, except as prohibited
by Law, the prices and/or terms of the Order shall be deemed automatically
revised to equal the lowest prices and most favorable terms at which Supplier
shall have sold or shall have offered such Merchandise, and payment shall be
made accordingly. If Company becomes entitled to lower prices under this
Section, but has already made payment at a higher price, Supplier shall promptly
refund the difference in price to Company. Supplier shall give Company written
notice of any proposed Merchandise price increase at least sixty (60) days
before the effective date of the increase.

 

9. CONTENT. Supplier shall comply with Supplier Content requirements set forth
https://gsm.wal-mart.com/ GSM_Web/Supplier Policies and Requirements/#Supplier
Content Obligations. All right, title and interest in the underlying Content as
originally provided by Supplier to Company will remain the exclusive property of
Supplier or the original licensor of the Content. Supplier hereby grants Company
a limited, royalty-free, non-exclusive, non-transferable right to publish, use,
reproduce, distribute, transmit, display, modify, edit and create derivative
works based on the Content on the Company website(s) or in the Company apps and
in connection with the marketing and promotion thereof, in connection with the
retail sale and rental of its products and services (including without
limitation, all Company’s businesses). The rights in this Section include the
right to have third parties exercise Company’s rights on its behalf, including
third party service providers, and will not expire or terminate for so long as
needed for marketing and fulfillment of the Merchandise (including handling of
customer returns and warranties).

 

All Merchandise shall have an accurate UPC barcode (also known as an EAN/UPC
symbol) that includes a valid Global Trade Item Number® (GTIN®) and will comply
with GS1 US standards (found at http://www.gs1us.org) or such other of Company’s
UPC requirements, as amended from time to time. Where applicable, Supplier shall
provide Company with a current, complete, and accurate Material Safety Data
Sheet (“MSDS”) for the Merchandise.

 



4

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020

 

10. INSURANCE REQUIREMENTS. During the term of this Agreement and for at least
two (2) years thereafter, Supplier at its own cost and expense will procure and
maintain insurance coverage from qualified underwriters meeting or exceeding the
requirements posted at http://corporate.walmart.com/suppliers, which are
incorporated into this Agreement, and comply with the Insurance requirements
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Insurance.
Company may change the requirements for insurance posted at http://
corporate.walmart.com/suppliers at any time. Changes to the insurance
requirements posted after the Effective Date of this Agreement, however, will
not be applicable to Supplier until twelve (12) months after Company’s posting
of such changes. The requirements in this Section are not intended to and will
not in any manner limit or qualify Seller’s obligations under this Agreement
including, but not limited to, Supplier’s defense and indemnity obligations
under Section 12.

 

11. REPRESENTATIONS AND WARRANTIES. By acceptance of an Order, Supplier
represents, warrants and covenants that: 

(a) Supplier is in compliance with and will continue to comply with Company’s
Standards;

(b) Supplier and the Merchandise are in compliance with and shall continue to
comply with all Laws applicable to the manufacture, mining, sourcing,
distribution, assembly, packaging, transportation, and sale of the Merchandise; 

(c) The Merchandise will be new and not used, remanufactured, reconditioned or
refurbished, and will comply with all specifications contained in such Order and
will be of equal or better quality as all samples delivered to Company; 

(d) The Merchandise is genuine and is not counterfeit, adulterated, misbranded,
falsely labeled or advertised or falsely invoiced within the meaning of any
Laws; 

(e) The Merchandise has been labeled, advertised and invoiced in accordance with
the requirements of all Laws, and the Merchandise, and its sale by Company
anywhere within the Territory does not violate any Law; 

(f) The Merchandise shall be delivered in good and undamaged condition and
shall, when delivered, be merchantable and fit and safe for the purposes for
which the Merchandise is intended to be used, including but not limited to
consumer use; 

(g) The Merchandise and Content does not infringe upon or violate any patent,
copyright, trademark, trade name, trade dress, trade secret, or any other rights
belonging to others, and all royalties owed by Supplier, if any, have been paid
to the appropriate licensor; 

(h) All information regarding the Merchandise and Content, provided by or on
behalf of Supplier to Company, including all weights, measures, sizes, legends
or descriptions printed, stamped, attached or otherwise indicated with regard to
the Merchandise, is true and correct, and conforms and complies with all Laws
relating to the Merchandise; 

(i) Where required by Law, or by Company’s policies, the Merchandise has been
tested by third-party testing bodies approved by Company, found compliant with
all applicable standards and Laws, and the results of such tests will be
provided to Company at Company’s request; 

(j) There is no other impediment or restriction, legal or otherwise, that
restricts prevents Supplier from selling and delivering the Merchandise to
Company or Company from reselling the Merchandise to its customers; 

(k) Supplier has all necessary rights to grant the rights and licenses granted
under this Agreement, including with respect to Content; Supplier has secured
and will secure all rights and licenses from the respective intellectual
property rights holders of the Content provided under this Agreement; 

(l) The Content does not and Supplier’s and Company’s permitted use of the
Content does not infringe or misappropriate any third party intellectual
property rights, privacy rights or publicity rights or violate any Law; and the
Content is not deceptive, misleading or inaccurate or defame or otherwise injure
any party, and

(m) The Merchandise is not transshipped for the purpose of mislabeling, evading
quota or country of origin restrictions or avoiding compliance with the
Standards and all Laws. 

Nothing contained in this Agreement or an Order shall be deemed a waiver of any
representations, warranties, or guarantees implied by Law.

 

12. INDEMNIFICATION. Supplier shall protect, defend, hold harmless and indemnify
Company, including its affiliates, officers, directors, employees and agents,
from and against any and all lawsuits, claims, demands, actions, liabilities,
injuries, losses, damages, expenses, and attorneys’ fees and costs, regardless
of whether such matters are groundless, fraudulent, or false, regardless of the
cause or alleged cause thereof, and regardless of whether such matters arise out
of or were caused by the alleged or actual joint or concurrent negligence of
Company, its affiliates or their officers, directors, employees or agents
arising in whole or in part out of any actual or alleged: 

(a) Misappropriation or infringement of any patent, trademark, trade dress,
trade secret, copyright or other right relating to any Merchandise or Content; 

(b) Death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, arising out of any actual or alleged
defect in the Merchandise (whether latent or patent), or assembly, sale,
delivery, loading or unloading of the Merchandise, including but not limited to:
(i) any actual or alleged failure to provide adequate warnings, labeling or
instructions; (ii) any actual or alleged improper design, manufacture,
construction, assembly, or installation of the Merchandise; (iii) any display or
demonstration by Supplier or Supplier’s vendors or representatives on the
Company’s premises; or (iv) any actual or alleged failure of the Merchandise to
comply with specifications or with any express or implied warranties of
Supplier; 

 

5

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020



 

(c) Violation of any Law relating to the Merchandise, or to any of its
components or ingredients, or to its manufacture, shipment, labeling, use or
sale, or to any failure to provide a Material Safety Data Sheet or
certification; 

(d) Act, activity or omission of Supplier or any of its employees,
representatives or agents, including but not limited to activities on Company’s
premises; 

(e) Use of any vehicle, equipment, fixture or material of Supplier or Company in
connection with any sale to or service for the Company; and 

(f) Any in-store product demonstrator, point of sale display, promotional
exhibit, other advertising display or material, pallet or other tangible
materials, equipment or fixtures provided by Supplier and related to Merchandise
or services under this Agreement.

 

Supplier shall promptly notify Company of the assertion, filing or service of
any lawsuit, claim, or other matter that is or may be covered by this indemnity,
and shall immediately take such action as necessary or appropriate to protect
the interests of Company, its affiliates, officers, directors, employees and
agents. On Company’s request, Supplier will promptly provide reasonable
cooperation and assistance to Company with respect to any claim, lawsuit,
demand, or investigation involving Company. Supplier shall have an obligation
and duty to defend Company and its affiliates, officers, directors, employees
and agents against any lawsuit, claim or other matter that is potentially within
Supplier’s indemnity obligation as described in this Section until final
adjudication of Supplier’s indemnity obligation. Supplier shall promptly notify
Company of the legal counsel Supplier proposes to engage to defend and otherwise
protect Company’s interest in such matter and such counsel shall be subject to
Company’s approval, which Company shall not unreasonably withhold. Any counsel
proposed, selected or provided by Supplier or its insurer to represent or defend
Company or any of its affiliates, officers, directors, employees or agents shall
follow the requirements set forth in Company’s Indemnity Counsel Guidelines. If
Company determines that such legal counsel has not represented, defended or
protected Company’s interests in accordance with the Indemnity Counsel
Guidelines, or reasonably believes Supplier’s legal counsel is unwilling or
unable to do so, Company may replace such counsel with other counsel of
Company’s own choosing. In such event, any fees and expenses of Company’s new
counsel, together with all expenses or costs incurred because of the change of
counsel, shall be paid or reimbursed by Supplier as part of its indemnity
obligation under this Agreement. Company shall at all times have the right to
direct the defense of, and to accept or reject any offer to compromise or
settle, any lawsuit, claim, demand or liability asserted against Company or any
of its officers, directors, employees or agents, and Supplier will not settle or
resolve any portion of any such claim or lawsuit without Company’s written
approval, which Company will not unreasonably withhold. The duties and
obligations of Supplier created here shall not be affected or limited in any way
by Supplier’s fulfillment of its insurance requirements under this Agreement, or
Company’s extension of express or implied warranties to its customers.

 

13. FORUM SELECTION; CHOICE OF LAW; STATUTE OF LIMITATIONS. This Agreement, any
and all Orders, and any and all disputes arising under or relating to this
Agreement, whether sounding in contract or tort, shall be governed by and
construed in accordance with the laws of the State of Arkansas without regard to
the internal law of Arkansas regarding conflicts of law. The federal and/or
state courts of Benton and Washington County, Arkansas shall have exclusive
venue and jurisdiction over any actions or suits relating to this Agreement,
except where Company expressly agrees otherwise in writing, and except where
Company brings any action or suit against Supplier under or with respect to
Section 10 (Insurance Requirements) or Section 12 (Indemnification). The parties
shall not raise, and expressly waive, any defenses based on venue, inconvenience
of forum or lack of personal jurisdiction in any action or suit brought in
accordance with the foregoing. Any legal action brought by Supplier against
Company must be filed within two (2) years after the date payment on the Order
was due or it shall be deemed forever waived. The parties acknowledge that they
have read and understand this clause and agree willingly to its terms.

 

14. RECALLS; REPORTING OF DEFECTS; TESTING. If Merchandise is the subject of a
Recall, Supplier shall be responsible for all matters and costs associated with
the Recall, including but not limited to: 

(a) Consumer notification and contact;

(b) All expenses and losses incurred by Company in connection with such Recall
(and where applicable, any products with which the Recalled Merchandise has been
packaged, consolidated or commingled), including but not limited to refunds to
customers, lost profits, transportation costs, the cost to Company of its
associates’ time, systems expenses in processing any Recall, and all other costs
associated therewith; and 

(c) Initial and subsequent contact and reporting of the Recall to any government
agency having jurisdiction over the affected Recalled Merchandise. Supplier
shall promptly, and in no event later than twenty-four (24) hours after its
decision to initiate a Recall or its receipt of a Recall notice from a
government entity, inform Company of the Recall. Supplier shall promptly inform
Company of its becoming aware of any defect in the Merchandise that could
reasonably be expected to cause damage, illness, injury or death to humans,
animals, or property, or the noncompliance of the Merchandise with any
applicable safety or regulatory standard or Law, whether imposed by a government
entity or by Company.

 

6

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020



 

If a government agency initiates any inquiry or investigation relating to the
Merchandise or similar or related goods of Supplier, Supplier shall notify
Company immediately and take reasonable steps to resolve the matter without
exposing Company to any liability or risk. After acceptance of delivery, Company
may periodically conduct testing of Merchandise for compliance with Laws, and
other standards and specifications, the costs of which shall be paid or
reimbursed to Company by Supplier.

 

15. LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND
(INCLUDING BUT NOT LIMITED TO LOST PROFITS, BUSINESS REVENUES, BUSINESS
INTERRUPTION AND THE LIKE), ARISING FROM OR RELATING TO THE RELATIONSHIP BETWEEN
SUPPLIER AND COMPANY, INCLUDING ALL PRIOR DEALINGS AND AGREEMENTS, OR THE
CONDUCT OF BUSINESS UNDER OR BREACH OF THIS AGREEMENT OR ANY ORDER, CANCELLATION
OF ANY ORDER OR ORDERS OR THE TERMINATION OF BUSINESS RELATIONS, REGARDLESS OF
WHETHER THE CLAIM UNDER WHICH SUCH DAMAGES ARE SOUGHT IS BASED UPON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY, STATUTE,
REGULATION OR ANY OTHER LEGAL THEORY OR LAW, EVEN IF COMPANY OR SUPPLIER HAS
BEEN ADVISED BY THE OTHER PARTY OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
HOWEVER, THE FOREGOING SHALL NOT LIMIT THE SPECIFIC RIGHTS AND REMEDIES
EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING SECTIONS 12 (INDEMNIFICATION)
AND 14 (RECALLS),OR LIMIT LIABILITY FOR NEGLIGENT OR WILLFUL BREACH OF THE USER
AGREEMENT.

 

16. REMEDIES. Supplier’s breach of or failure to comply with any of the Terms
and Conditions of this Agreement or any Order shall be grounds for Company to
exercise any one or more of the following remedies: 

(a) Cancellation of all or any part of any undelivered Order without notice,
including but not limited to the balance of any remaining installments on a
multiple-shipment Order; 

(b) Rejection (or revocation of acceptance) of all or any part of any delivered
shipment. Upon rejection or revocation of acceptance of any part of or all of a
shipment, Company may return the Merchandise or hold it at Supplier’s risk and
expense. Payment of any invoice shall not limit Company’s right to reject or
revoke acceptance. Company shall be under no duty to inspect the Merchandise,
and notice to Supplier of rejection shall be deemed given within a reasonable
time if given within a reasonable time after notice of defects or deficiencies
has been given to Company by its customers. Unless Company otherwise agrees in
writing, Supplier shall not have the right to make a conforming delivery within
the contract time; 

(c)Termination or suspension of all current and future business relationships;

(d) Recovery from Supplier of any damages or expenses sustained by Company as a
result of Supplier’s breach; and

(e) Buyer’s remedies under the Uniform Commercial Code and such other remedies
as are provided under applicable Law. 

These remedies are not exclusive and are in addition to all other remedies
available to Company at Law or in equity.

 

17. FORCE MAJEURE. If any place of business or other premises of Company or
Supplier shall be affected by lockouts, strikes, riots, war, acts of terrorism,
fire, civil insurrection, flood, earthquake, acts of God, or any other casualty
beyond that party’s control (but not including market fluctuations other than
those caused by reason of the foregoing), which might reasonably tend to impede
or delay the delivery, receipt, handling, inspection, processing, sale or
marketing of the Merchandise covered by this Agreement, the party so impacted
may, at its option, cancel all or any part of the undelivered Order hereunder by
giving prompt written notice to the other party.

 

18. ASSIGNMENT. Except as specifically set forth in the
https://gsm.wal-mart.com/GSM_Web/Supplier Policies and Requirements/#Payment
Process Requirements regarding factoring, Supplier may not assign, delegate, or
otherwise transfer to any entity any of its rights or obligations under this
Agreement or under any Order (including any rights to any Company vendor number)
without Company’s written consent. For purposes of and without limiting the
foregoing, a Change of Control of Supplier will be deemed to constitute an
assignment (or purported assignment) of this Agreement by Supplier. Any
purported assignment in violation of this provision will be void.

 

19. INTELLECTUAL PROPERTY. Supplier shall not produce, distribute, sell or
dispose of Merchandise, or apply for, assign, license, or abandon, any
intellectual property right, that incorporates intellectual property that is
owned by or licensed to Company, including Company’s name, logo, trademarks,
trade secrets, service marks, patents, copyrights or trade dress, without the
prior written approval of Company.

 

7

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020

 

20. COMPLIANCE WITH STANDARDS FOR SUPPLIER. Supplier will comply with the
requirements set forth in the Standards located at
http://corporate.walmart.com/sourcing-standards-resources, and as may be amended
from time to time by Company.

 

21. SEVERABILITY; WAIVER. No finding that a part of this Agreement is invalid or
unenforceable shall affect the validity of any other part of the Agreement. A
party’s failure to enforce at any time any provision of this Agreement will not
be construed as or constitute a continuing waiver of such provision. Any waiver
of any of the Terms and Conditions of this Agreement or any Order must be in
writing signed by an authorized representative of Company or Supplier.

 

22. NOTICES. Except as otherwise specifically provided in this Agreement, any
notice or demand which under the terms of this Agreement or under any Law must
or may be given or made shall be in writing and shall be given or made by
overnight express service addressed as follows: if to Company: to the address as
instructed by Walmart If to Supplier: to Supplier’s address set forth in the
General Supplier Information form that is part of the supplier registration
process. Such notice or demand shall be deemed given on the second business day
after deposit of such notice or demand with the overnight express service.

 

23. TERM; TERMINATION. This Agreement will commence on the Effective Date and
continue in effect until terminated. This Agreement will not become effective as
to Company until Company notifies you in writing that you have been approved as
a supplier of Company. If Company has notified you in writing that you have been
approved as a supplier for Company, then this Agreement will become effective as
to both Company and Supplier on the date you click or clicked “I ACCEPT” and
such action by you shall be execution of this Agreement by, and the same as,
your physical signature on this Agreement. If Company does not approve you as a
supplier of Company in writing after you have clicked “I ACCEPT”, then this
Agreement will be considered null and void ab initio and will be of no force and
effect. If Company has accepted Supplier as a supplier but Company has not yet
issued an Order to Supplier, Company may terminate this Agreement immediately
for any or no reason and without penalty by providing written notice to
Supplier.

 

Either party may terminate this Agreement for any or no reason and without
penalty on thirty (30) days ’ notice. This Agreement will continue to apply to
any Order dated before the termination of this Agreement, even if the
Merchandise is delivered or accepted after termination of this Agreement.

 

24. NO THIRD PARTY BENEFICIARIES. Except as expressly provided in this
Agreement, Company and Supplier intend the Terms and Conditions of this
Agreement and any Order to solely benefit Company and Supplier. Company and
Supplier do not otherwise intend to, and do not, confer third-party beneficiary
rights on any other person or entity.

 

25. SURVIVAL OF PROVISIONS. Sections 6, 11-16, and 18-19, and any other
provisions of this Agreement that by their nature are reasonably intended to
survive termination, will survive the termination of this Agreement.

 

26. CHANGES TO TERMS; BUSINESS PROGRAMS AND PROCESSES. From time to time,
Company may modify this Agreement, ands alter, amend, or create business
programs, processes, directives and policies. When it does, Company will provide
notice to Supplier of such changes via its Retail Link system, its corporate
website (http:// corporate.walmart.com/suppliers), and/or by such other means of
direct notification to Supplier as Company may determine. After receiving such
notice(s), Supplier’s acceptance of Orders will serve as confirmation of its
acceptance of Company’s modifications, and/or new or amended business programs,
processes, directives and policies. If you do not agree to such changes after
receiving notice of them, you will notify Company in writing and may not
continue to offer to sell, sell, or make deliveries of Merchandise to Company or
its customers.

 

27. NO BUSINESS EXPECTATION. Company has no obligation and makes no promises to
purchase any minimum amount of Merchandise from Supplier. Projections, past
purchasing history and representations about quantities to be purchased are not
binding on Company, and Company shall not be liable for any act or expenditure
(including but not limited to expenditures for equipment, labor, materials,
packaging or capital expenditures) by Supplier in reliance on them.

 

28. INTEGRATED AGREEMENT. This Agreement (and all linked Supplier policies and
requirements https:// gsm.wal-mart.com/GSM_Web/Supplier Policies and
Requirements, each as may be amended from time to time), the Standards (as may
be amended from time to time), any Order, and the User Agreement constitute the
full understanding of the parties, a complete allocation of risks between them
and a complete and exclusive statement of the terms and conditions of their
agreement. All prior agreements, negotiations, dealings and understandings,
whether written (including any electronic record) or oral, regarding the subject
matter hereof, are superseded by this Agreement. Any changes to this Agreement
shall be in writing and executed by both parties. If there is a conflict of
terms between this Agreement, an Order, the Standards, the User Agreement,
business terms, business programs, processes, directives or policies
incorporated into this Agreement, this Agreement shall be the controlling
document.

 

8

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020

 

Sam’s Club Supplier Agreement Appendix

 

This Appendix constitutes and is part and incorporated into the Supplier
Agreement. The terms of the Supplier Agreement are binding and enforceable as to
this Appendix.

 

1. STANDARD PURCHASE ORDER ALLOWANCE

 

These allowances apply to each Order issued, unless otherwise agreed to by the
parties.

 

Purchase Order Allowance   %   Payment Method   Payment Frequency SW - Swell
Allowance   1.0   Off Invoice   Each Invoice (SW or DM)            

 

2. PAYMENT TERMS

 

2.0%Cash Discount



30Cash Discount Days Available

45Net Payment Days Available

 

3. SHIPPING TERMS

 

Prepaid - F.O.B. Supplier

 

No minimum purchase is required for prepaid freight terms. No freight charges
are to be added to invoices. Refer to the current Routing Instructions for
detailed instructions.

 

4.CONDITION OF SALE

 

Condition of Sale   Definition N/A   N/A



 

5. PRODUCT CHEMICAL INFORMATION

 

Does Supplier currently sell, or anticipate selling, to Company under this
Agreement any item of Merchandise that contains a powder, gel, paste, or liquid
that is not intended for human consumption or any of the following products that
are intended for human inhalation, consumption, or absorption: Lozenges, pills
or capsules (e.g. pain relievers, vitamins); Medicated swabs, wipes and
bandages; Patches (heated and/or medicated); Energy bars, diet supplements and
vitamin drinks; Liquids (e.g. cough medicine, eye drops, ear drops, nasal spray
and inhalers); Medicated shampoos, gums, ointments and creams; Lip balm, lip
creams and petroleum jelly; Contraceptive foam, films, and spermicides; and
Product/Equipment sold with chemicals (e.g. vaporizer sold with medication), and
electronic cigarettes?

 

YES                        ☒ NO

 

6. RETURN POLICY

 

Company may return to Supplier, at Supplier’s expense, Merchandise that is: (i)
defective or nonconforming; (ii) returned to Company by customer (either
in−store or online); (iii) subject to Conditions of a Guaranteed Sale or
Overstock/Stock Balancing; or (iv) subject to a Recall or product withdrawal
under Section 14 of the Supplier Agreement (in any case “Returned Merchandise”).
Returned Merchandise will remain returnable for sixty (60) days after Company
and Supplier mutually agree to shut−off returns. Company will manage Returned
Merchandise as follows: Supplier will be charged the greater of the landed price
of the Merchandise or the current Merchandise cost plus a 10% handling charge
for all Returned Merchandise. Returned Merchandise will be shipped with return
freight charges billed back to Supplier. Returns are F.O.B Company’s dock.

 

9

Supplier Number: 607499Agreement Number: 607499-64-2Effective Date: 02/03/2020

 

Swell Allowance

 

Supplier will allow the Member Satisfaction Merchandise Allowance stated in this
Agreement. The percentage must be adequate to cover all costs associated with
Returned Merchandise, including but not limited to defective/returned
merchandise and handling costs, or additional claims will be filed by the
Company at its fiscal year end.

 

NOTWITHSTANDING THE FOREGOING (AND UNDER ANY OPTION), SUPPLIER AUTHORIZES
COMPANY TO PROCESS AND MANAGE RETURNED MERCHANDISE AS COMPANY CHOOSES IN ITS
DISCRETION (BUT WITHOUT AFFECTING RESPONSIBILITY FOR RETURN COSTS), IF COMPANY
DETERMINES, FOR WHATEVER REASON (INCLUDING THE CONDITION OF THE MERCHANDISE AND
ITS PACKAGING), THAT THE OPTION SELECTED BY SUPPLIER IS UNSUITABLE. IN ADDITION,
COMPANY IS NOT REQUIRED TO RETURN EMPTY OR DAMAGED PACKAGING TO SUPPLIER (OR
RETURN CENTER) TO SUPPORT A CLAIM FOR RETURNED MERCHANDISE.

 

7. Distribution Method

 

DC (Warehouse) ASN - No DSDC - No 

 

 

10



 

 

 